Case 1:19-cv-00895-RDA-JFA Document 12 Filed 10/09/19 Page 1 of 1 PagelD# 58

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

 

)
MALIBU MEDIA, LLC, )
)
Plaintiff, )
)
v. ) Civil Action No. 1:19-cv-00895 (RDA)
)
JOHN DOE, subscriber assigned IP address )
72.12.84.139, )
Defendant. )
)
)
)
ORDER

This matter comes before the Court on Plaintiff's Notice of Voluntary Dismissal Without
Prejudice [Dkt. 11]. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), a matter may be
dismissed by the Plaintiff before the opposing party serves either an answer or a motion for
summary judgment. Having found that no answer or motion for summary judgment has been
filed by Defendant in this matter, and for good cause shown, the Court hereby orders that the

matter is DISMISSED WITH PREJUDICE.

It is SO ORDERED. /s/

Rossie D. Alston, Jr.

United States District Judge
October 9, 2019
Alexandria, Virginia
